                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                                1:20-cv-95-MOC-WCM

FLORENCE CRAMER,                    )
                                    )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )                          ORDER
                                    )
ETHICON, INC.,                      )
JOHNSON & JOHNSON,                  )
                  Defendants.       )
___________________________________ )

          THIS MATTER comes before the Court on a Motion to Dismiss for Failure to State a

Claim, filed by Defendants Ethicon, Inc. and Johnson & Johnson. (Doc. No. 8).

          In response to the motion to dismiss, Plaintiff concedes that several of Plaintiff’s claims

should be dismissed. Plaintiff also asks the Court in its response to allow Plaintiff to amend the

Complaint to add allegations relating to Defendants’ statute of repose defense.

          Defendants correctly note that Plaintiff should have filed a separate motion to amend the

Complaint, rather than requesting to amend the Complaint in Plaintiff’s response. Nevertheless,

the Court hereby grants Plaintiff the right to amend the Complaint. Plaintiff shall, therefore,

have 20 days in which to amend the Complaint. If Plaintiff does not file an Amended Complaint

within 20 days of this Order, the Court will rule on the pending motion to dismiss without further

notice.

          IT IS SO ORDERED.



 Signed: August 21, 2020


                                                   1



     Case 1:20-cv-00095-MOC-WCM Document 12 Filed 08/21/20 Page 1 of 1
